I respectfully dissent. While I agree that the principal opinion correctly states the applicable law on the question of foreseeability, I do not concur in its wooden application to the facts presented in the cause sub judice. It is undisputed that AIDS was not a foreseeable risk of a platelet transfusion in 1980. See, generally, Kozup, supra, 663 F. Supp. at 1051-1053. There are no doubt many diseases yet *Page 414 
unknown to medical science which await discovery in the future. To hold a physician liable for unforeseeable consequences or diseases unknown to medical science is to, in effect, adopt a public policy of making the physician an insurer. I decline to join my colleagues in what is, in my view, an illogical and unconscionable result. Hence, my dissent.